Name: Commission Implementing Decision (EU) 2016/2316 of 16 December 2016 amending Implementing Decision (EU) 2015/1849 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain vegetables originating in Ghana
 Type: Decision_IMPL
 Subject Matter: tariff policy;  plant product;  agricultural policy;  trade policy;  international trade;  agricultural activity;  Africa;  trade
 Date Published: 2016-12-20

 20.12.2016 EN Official Journal of the European Union L 345/66 COMMISSION IMPLEMENTING DECISION (EU) 2016/2316 of 16 December 2016 amending Implementing Decision (EU) 2015/1849 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain vegetables originating in Ghana THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3), thereof, Whereas: (1) Commission Implementing Decision (EU) 2015/1849 (2) prohibits the introduction into the territory of the Union of plants, other than seeds, of Capsicum L., Lagenaria Ser., Luffa Mill., Momordica L. and Solanum L., other than S. lycopersicum L., originating in Ghana. (2) That prohibition is limited in time. It applies until the end of the year 2016. The audit carried out in Ghana in September 2016 revealed that the shortcomings in the phytosanitary export certification system of that third country persist. Consequently, it is appropriate to extend that prohibition until 31 December 2017. (3) Implementing Decision (EU) 2015/1849 should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Implementing Decision (EU) 2015/1849 is replaced by the following: Article 2 Article 1 shall apply until 31 December 2017. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 December 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision (EU) 2015/1849 of 13 October 2015 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain vegetables originating in Ghana (OJ L 268, 15.10.2015, p. 33).